DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 30 March 2022 is acknowledged.  Claims 1, 5, 11, 22, and 23 have been amended.  Claims 1, 4-6, and 8-23 are pending.

Response to Arguments
Applicant’s amendments to claims 1, 22, and 23 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 1, 4-6, and 8-23 made in the non-final rejection filed 1 October 2021.  The 35 U.S.C. 112(a)&(b) rejections of claims 1, 4-6, and 8-23 have been withdrawn.
Applicant’s amendments to claims 1, 22, and 23 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 1, 4-6, and 8-23 made in the non-final rejection filed 1 October 2021.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 1, 4-6, and 8-23 have been withdrawn.

Allowable Subject Matter
Claims 1, 4-6, and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the photovoltaic device of claim 1 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “a plurality of particles of semiconductor material embedded in said first semiconductor material, the particles being responsive to the absorption of light to generate positive and negative charge carriers, said particles being spatially distributed in said first semiconductor material, said particles having a spatial distribution within said first semiconductor material that is configured to prevent the particles from providing paths by which the positive and negative charge carriers can be transported by said particles to either of said first and second electrodes such that collectively said particles do not form a charge carrier transport network in said photoactive body and are not collectively capable of transporting either said positive charge carriers or said negative charge carriers to either of said first and second electrodes; wherein said particles and said first semiconductor material are configured to form a type 1 heterojunction or a type 1 homojunction between the particles and the first semiconductor material, wherein a band gap of the first semiconductor material is smaller than a band gap of said particles to cause said generated positive and negative charge carriers to transfer from said particles to said first semiconductor material; or wherein said particles are configured to cause recombination of said generated positive and negative charge carriers in said particles to produce photons, said particles being configured to optically couple with said first semiconductor material to cause said photons to be transmitted to said first semiconductor material, said first semiconductor material being configured to absorb said photons and to generate corresponding positive and negative charge carriers in said first semiconductor material.”  In the embodiment of Ning et al. (US Patent Application Publication 2016/0380136, hereinafter Ning ‘136) of record that relies on a type 1 heterojunction or a type 1 homojunction, the particles have a smaller band gap than the first semiconductor material ([0115]), in contract to the claims that require, “wherein a band gap of the first semiconductor material is smaller than a band gap of said particles.”  Further, Ning ‘136 is silent to, “wherein said particles are configured to cause recombination of said generated positive and negative charge carriers in said particles to produce photons, said particles being configured to optically couple with said first semiconductor material,” as alternatively required by the claim.  None of the other prior art references of record cure these deficiencies.
The prior art of record fails to teach the photovoltaic device of claim 22 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “a plurality of particles of semiconductor material embedded in said first semiconductor material, the particles being responsive to the absorption of light to generate positive and negative charge carriers, said particles being spatially distributed in said first semiconductor material, said particles having a spatial distribution within said first semiconductor material that is configured to prevent the particles from providing paths by which the positive and negative charge carriers can be transported by said particles to either of said first and second electrodes such that collectively said particles do not form a charge carrier transport network in said photoactive body and are not collectively capable of transporting either said positive charge carriers or said negative charge carriers to either of said first and second electrodes; wherein said particles and said first semiconductor material are configured to form a type 1 heterojunction or a type 1 homojunction between the particles and the first semiconductor material, wherein a bandgap of the first semiconductor material is smaller than a bandgap of said particles.”  In the embodiment of Ning ‘136 that relies on a type 1 heterojunction or a type 1 homojunction, the particles have a smaller band gap than the first semiconductor material ([0115]), in contract to the claims that require, “wherein a band gap of the first semiconductor material is smaller than a band gap of said particles.”  None of the other prior art references of record cure this deficiency.
The prior art of record fails to teach the photovoltaic device of claim 23 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “a plurality of particles of semiconductor material embedded in said first semiconductor material, the particles being responsive to the absorption of light to generate positive and negative charge carriers, said particles being spatially distributed in said first semiconductor material said particles having a spatial distribution within said first semiconductor material that is configured to prevent the particles from providing paths by which the positive and negative charge carriers can be transported by said particles to either of said first and second electrodes such that collectively said particles do not form a charge carrier transport network in said photoactive body and are not collectively capable of transporting either said positive charge carriers or said negative charge carriers to either of said first and second electrodes; wherein said particles are configured to promote recombination of said generated positive and negative charge carriers in said particles to produce photons [ ]; and wherein said particles are electrically insulated to inhibit transfer of said positive and negative charge carriers from said particles to said first semiconductor material.”  Ning ‘136 is silent to, “wherein said particles are configured to promote recombination of said generated positive and negative charge carriers in said particles to produce photons,” as required by the claim.  Moreover, Quesnel (US Patent Application Publication 2013/0207070) of record, relied upon for teaching recombination of positive and negative charge carriers, actually teaches away from such recombination ([0047]).  None of the other prior art references of record cure these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826